Citation Nr: 0101267	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  91-40 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
residuals of a gunshot wound to the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel






INTRODUCTION

The veteran had active military service from May 1943 to 
December 1945.  By September 1990 decision, the Department of 
Veterans Affairs (VA) Chicago Regional Office (RO) increased 
the rating for the service-connected residuals of a gunshot 
wound to the right shoulder from 20 to 30 percent under 
38 C.F.R. § 4.73, Diagnostic Code 5303 (2000).  He filed a 
timely notice of disagreement with that decision.

The Board remanded the case to the Chicago RO in February 
1992 to obtain additional VA medical records of the veteran's 
treatment since early 1989 at certain VA medical facilities, 
for VA neurological and orthopedic examination, and to 
adjudicate his claims of entitlement to special monthly 
compensation based on loss of use of the right hand and a 
total disability rating based on individual unemployability.  
In March 1992, the Chicago RO transferred the claims folder 
to the Waco RO as VA records showed the veteran resided in 
Texas.  He failed to report for scheduled examination, and 
the Waco RO returned the case to the Board in July 1992.  

The Board again remanded the matter in October 1992 to ensure 
that the case was returned to the Chicago RO so that 
additional medical documentation accumulated since 1989 could 
be secured, and to provide the veteran with VA neurological 
and orthopedic examination.  The Board also requested that 
the RO formally adjudicate the inextricably intertwined 
claims of special monthly compensation based on the purported 
loss of use of the right hand and a total disability rating 
based on individual unemployability, as well as entitlement 
to an increased evaluation for residuals of a gunshot wound 
to the right shoulder.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).  

The Board again remanded the case in April 1995 to the 
Chicago RO in light of the failure to formally adjudicate the 
veteran's claims of special monthly compensation based on 
loss of use of the right hand and a total disability rating 
based on individual unemployability, as well as an increased 
evaluation for residuals of a gunshot wound to the right 
shoulder.  

By December 1995 decision, the RO denied entitlement to 
special monthly compensation because although the evidence 
showed that the service-connected disability caused decreased 
sensation in the veteran's right hand, it did not show that 
he had lost use of the right hand due to the residuals of the 
gunshot wound.  A total disability rating was also denied on 
the ground that it had not been shown that he was unable to 
secure or follow a substantially gainful occupation as a 
result of the service-connected disability.  The RO continued 
the prior 30 percent rating assigned the residuals of a 
gunshot wound to the right shoulder.  In August 1996, a 
notice of disagreement was filed with respect to those 
issues.  As the veteran by then resided in Arkansas, a 
supplemental statement of the case as to the issues mentioned 
above was forwarded to him by the Little Rock RO in August 
1997; yet, a timely substantive appeal has only been received 
specifically identifying the latter issue as being on appeal.  
See 38 C.F.R. § 20.202 (2000).  Thus, the only issue now in 
appellate status is that set forth on the title page above, 
and cited in the January 1998 written argument by the 
veteran's representative, regarding the claim for an 
increased rating for the service-connected gunshot wound to 
the right shoulder.

The Board again remanded the case in April 1998 to secure 
additional medical documentation accumulated since 1996, to 
provide the veteran with VA orthopedic examination, and to 
consider an increased rating for residuals of a gunshot wound 
to the right shoulder under both old and new rating criteria 
for muscle injuries (the new criteria becoming effective July 
1997); and utilizing the criteria most favorable to the 
veteran pursuant to Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

By March 1999 RO decision, the evaluation for residuals of a 
gunshot wound to the right shoulder was increased from 30 to 
40 percent under the new rating criteria pertinent to muscle 
injuries; the 40 percent rating reflecting the maximum rating 
available under Code 5303.  The claims file was then returned 
to the Board for further review.  

Based on additional statements by the veteran's 
representative in July 2000, it appears that he is again 
raising the issue of entitlement special monthly compensation 
based on loss of use of the right hand and a total disability 
rating based on individual unemployability.  As noted above, 
those issues were previously adjudicated by the RO, they were 
denied in December 1995, and the veteran failed to perfect an 
appeal as to the issues.  As the veteran appears to be again 
claiming entitlement to special monthly compensation based on 
loss of use of the right hand and a total disability rating 
based on individual unemployability, those issues are 
referred to the RO for review.  


FINDING OF FACT

The disability associated with the residuals of a gunshot 
wound to the veteran's right shoulder, his only service-
connected disability, does not present an exceptional or 
unusual disability picture such as marked interference with 
employment or requiring frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
residuals of a gunshot wound to the right shoulder have not 
been met.  38 U.S.C.A. §§ 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.321, 4.56, 4.73, Diagnostic Code 5303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The service medical records reveal that the veteran sustained 
a moderate perforating gunshot wound to the right shoulder in 
March 1945, with the point of entry just medial to the upper 
end of the posterior axillary fold and the exit just above 
the upper end of the anterior axillary fold.  There was no 
evidence of fracture, nerve, or major vessel injury.  Service 
connection for residuals of a gunshot wound to the right 
shoulder was granted in March 1946, and a 10 percent rating 
was assigned.

Follow-up VA medical examination in July 1947 revealed that 
the residual scars were well healed, with no loss of muscle 
tissue.  Range of motion of the veteran's right arm stopped 
at 45 degrees above the horizontal.  There was no other 
limitation of motion, and X-ray studies showed no pathology.  
Based on the July 1947 examination, the RO increased the 
evaluation for residuals of a gunshot wound to the right 
shoulder from 10 to 20 percent.  

The veteran requested an increased evaluation for his 
service-connected disability in February 1980.  On VA medical 
examination in May 1980, he complained of a dull ache in the 
right shoulder, and reported that his right arm got heavy and 
numb on extended use.  The examination showed no deformity, 
swelling, tenderness, or atrophy of the right arm or 
shoulder.  The right shoulder musculature was good compared 
to the left shoulder and strength was normal.  He could 
abduct his right arm to 160 degrees as compared to 170 
degrees on the left, with other ranges of motion noted as 
normal.  There was no evidence of pain on motion or exertion, 
and two related scars were described as well-healed.  X-ray 
studies showed no fracture or other definite bony 
abnormality.  No metallic bullet fragments were identified, 
but a round calcific density was noted on the soft tissue 
inferior to the right shoulder, noted as possibly 
representing either post-traumatic ossification, a chip bone 
from the inferior scapula border, or synovial 
osteochondromatosis.

By July 1980 RO decision, the 20 percent evaluation of the 
residuals of a gunshot wound to the right shoulder was 
continued.  The veteran initiated an appeal in same month, 
reporting that "[m]y service connected disability have [sic] 
caused me a great loss in my ability to earn a living."  In 
the November 1980 substantive appeal, the veteran stated that 
he had neurological deficits and much pain in his right arm 
and shoulder.  He stated that he was unable to continue his 
job as a carpenter because the pain prevented him from doing 
overhead work.  He also contended that he had bone damage and 
bullet fragments in his shoulder.

In February 1981a private physician reported that X-ray 
studies revealed a piece of shrapnel in the right axilla 
region, which may have been causing impingement of nerves in 
that area.  It was reported that the right scapula had a 
deviation, which the physician opined was a result of the 
bullet wound.

By June 1982 decision, the Board found that clinical findings 
showed no more than moderate injury to the musculature of the 
right shoulder, and showed no indication of any significant 
neurological deficit that would warrant consideration of a 
higher disability rating.  Thus, the veteran's claim for an 
evaluation in excess of 20 percent for the service-connected 
disability was denied, and he did not appeal.

The veteran filed a claim for an increased rating of his 
service-connected disability in March 1990.  VA 
hospitalization reports were obtained, showing that he was 
hospitalized in November 1989 for acute subarachnoid 
hemorrhage.  He was hospitalized again in February and March 
1990 for spastic right hemiplegia, secondary to the 
subarachnoid hemorrhage.  The records also indicate he 
underwent rehabilitation for reduced range of motion in the 
right shoulder and right hand.  

On VA medical examination in May 1990, scars related to the 
gunshot wound were noted as healed and non-tender.  The range 
of motion tests of the right shoulder showed that abduction 
from the side was to 60 degrees, forward flexion was to 60 
degrees, backward extension was to 30 degrees, internal 
rotation was to 80 degrees, external rotation was to 5 
degrees, and above-shoulder elevation was zero degrees.  The 
examination also found atrophy and weakness of the anterior 
deltoid muscle.  X-ray studies showed a calcified mass, 1/2 
inch in diameter, but were otherwise normal.

As noted above, by September 1990 RO decision, the evaluation 
for the residuals of a gunshot wound to the right shoulder 
was increased from 20 to 30 percent.  The veteran initiated a 
timely appeal in October 1990.  

A substantive appeal was received in June 1991, wherein the 
veteran claimed that his right arm was almost "useless," 
and his income had decreased over several years due to his 
inability to use his right arm above his shoulder.  He 
reiterated that his right arm and hand were numb with very 
little feeling.  

On VA medical examination in October 1993, the veteran 
reiterated complaints of increased pain, with numbness and 
tingling in the area of the axillary nerves.  He reported 
that he had lost motor function of his deltoid and 
experienced a residual loss of motion.  The VA physician 
noted that the veteran was a "poor historian secondary to 
what appears to be a previous brain surgery . . . ."  The 
examination was negative for swelling about the shoulder and 
bony deformity, and tenderness was noted only at the 
acromioclavicular joint.  Some mild atrophy of the deltoid, 
supra, and infraspinatus musculature was found.  The range of 
motion on forward flexion was to 35 degrees, with good 
strength, but the deltoid did not appear to function on 
forward flexion.  Abduction was to 50 degrees, with pain, and 
the physician was unable to passively bring the right arm up 
further.  External rotation was zero degrees, and on internal 
rotation the veteran was able to touch the side of his hip.  
The physician's impression was gunshot would with axillary 
nerve palsy.

A VA summary of hospitalization shows that the veteran was 
hospitalized in September and October 1996 after being 
involved in an accident in which he sustained a fracture of 
the left femur.  The diagnoses at that time were 
rehabilitation for right femoral fracture, status post open 
reduction internal fixation; hypertension with congestive 
heart failure; anemia, resolved; and status post craniotomy 
for aneurysm surgery.  The veteran was also hospitalized 
briefly in April 1997 and treated for head trauma sustained 
after he fell while riding a bicycle.  

On October 1998 VA medical examination, the physician noted 
the veteran's history of treatment for nonservice-connected 
disabilities, including hypertension with seizures, organic 
brain syndrome, and a right hemiparesis.  The veteran was 
noted to walk with a "shuffling" gait, and to have "rather 
set" facial features.  He complained of pain and decreased 
use of the right upper extremity.  Examination revealed a 
slightly retracted 1/2 x 1/4 inch circular scar in the deltoid 
groove of the right shoulder; and a 1 x 11/4 inch circular, 
slightly retracted scar from the tip of the right scapula.  
The scars did not adhere to the muscle or fascia to affect 
any type of tethering, and the underlying tissues were 
"quite mobile."  The shape of the right shoulder's 
musculature showed no difference in bulk or change in 
configuration to suggest atrophy of the right deltoid, as 
compared to the left.  Restriction of the right shoulder's 
range of motion were noted, and considered the result of 
adhesive capsulitis secondary to scarring associated with the 
gunshot wound.  The range of motion tests showed posterior 
flexion to 45 degrees, anterior flexion to 5 degrees, 
abduction to 120 degrees, and both internal and external 
rotation was to 80 degrees. His shoulder became tight on the 
ends of the range of motion, but no pain was noted.  No 
residual inflammatory process, nerve involvement, or axillary 
nerve paralysis was found.  There was no sign of sensory 
impairment in the right hand, and strength output of the 
shoulders was comparable on either side.  

Pursuant to the directive of the Board's April 1998 remand, 
the RO considered the veteran's claim under both old and new 
rating criteria for muscle injuries (the new criteria 
becoming effective July 1997); and utilized the criteria most 
favorable to the veteran pursuant to Karnas, supra.  By March 
1999 decision, the RO increased the evaluation of the 
veteran's residuals of a gunshot wound to the right shoulder 
from 30 to 40 percent under the new criteria set forth in 
Diagnostic Code 5303.  

The veteran contends that the manifestations of his service-
connected residuals of a gunshot wound to the right shoulder 
are more severe than are represented by the current 40 
percent disability evaluation.  VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).  VA's duty to assist includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of the case.  Id.; see Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The veteran has been 
afforded several examinations in relation to this claim and 
the RO has obtained his service medical records, reports 
generated on VA examinations, VA outpatient treatment 
records, and private medical reports.  Here, the record 
indicates that no medical care provider has indicated that 
private medical records exist which have not already been 
furnished.  Thus, as there does not appear to be any 
pertinent evidence that is not of record, VA has fulfilled 
its duty to assist the veteran in developing the facts 
pertinent to his claim.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  In 
regard to any request for an increased schedular rating, the 
Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

As shown, the 40 percent disability rating assigned the 
veteran's service-connected residuals of a gunshot wound to 
the right shoulder represents the maximum available schedular 
evaluation for that disability under Code 5303.  

However, in exceptional cases where the schedular evaluations 
are found to be inadequate, an extraschedular evaluation 
commensurate with the average impairment in earning capacity 
due exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

On the facts of this case, the record simply does not reflect 
frequent periods of hospitalization because of service-
connected disability, nor interference with employment to a 
degree greater than that contemplated by the regular 
schedular standards.  The evidence of record does not 
indicate any factor which takes the veteran outside of the 
norm, or which presents an exceptional or unusual case where 
the previously assigned 40 percent disability rating assigned 
can be considered inadequate.  See Moyer v. Derwinski, 2 Vet. 
App. 289 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Thus, the Board determines that the criteria for submission 
to the Director, Compensation and Pension Service, for 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board notes that VA has an obligation under the Veterans 
Claims Assistance Act of 2000, supra, to advise a veteran of 
the evidence necessary to complete an application for VA 
benefits.  In this case, he was advised as to the matter of 
an extraschedular rating in the March 1999 supplemental 
statement of the case.  He is further advised that 
preliminary review indicates that the evidence necessary for 
consideration of a claim on an extra-schedular basis is 
documentary and/or lay evidence which relates such factors as 
interference with employment status (i.e., employment, 
personnel, and medical data, etc.), as well as competent 
medical evidence of frequent periods of inpatient care due 
solely to the service-connected disability at issue.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The Board views 
its discussion as sufficient to inform the veteran of the 
elements necessary to complete an application for a claim for 
increased VA benefits on an extraschedular basis.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
residuals of a gunshot wound to the right shoulder is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 


